Exhibit 3.1 CITIZENS CAPITAL CORP. (a developmental stage company) Type:Exhibit- 3.1 Description:Citizens Capital Corp.; Amended Articles of Incorporation. SECRETARY OF STATE The undersigned, as Secretary of State of the State of Texas, HEREBY CERTIFIES that the attached is a true and correct copy of the following described instruments on file in this office: CITIZENS CAPITAL CORP. ARTICLES OF INCORPORATION MARCH 12,1991 ARTICLES OF AMENDMENT MARCH 30,1992 IN TESTIMONY WHEREOF, I have hereunto signed my name officially and caused to be impressed hereon the Seal of State at my office in the City of Austin, on July 27, 1993. John Hannah Jr., Secretary of State Page 1 of 6 ARTICLES OF INCORPORATION (SHORT FORM) ARTICLE ONE The name of the corporation is: Let Us, Inc. ARTICLE TWO The Period of its duration is: Perpetual ARTICLE THREE The purpose for which the corporation is organized is the transaction of any or all lawful business for which corporations may be incorporated under the Texas Business Corporation Act. ARTICLE FOUR The aggregate number of shares which the corporation shall have authority to issue is: 100 shares without par value. ARTICLE FIVE The Corporation will not commence business until it has received for the issuance of its shares consideration of the value of not less than One Thousand Dollars ($1,000) consisting of money, labor done, or property actually received. ARTICLE SIX The street name of its initial registered office is: 5909 Harvest Hill, Ste. 1078, Dallas, Texas 75230 The name of its initial registered agent at such address is: Billy D. Hawkins ARTICLE SEVEN The number of directors constituting the initial board of directors is ONE, and the names and addresses of the person or persons who are to serve as directors until the first annual meeting of the shareholders or until their successors are elected and qualified are: Billy D. Hawkins, 5909 Harvest Hill, Ste. 1078, Dallas, Texas 75230. ARTICLE EIGHT The name and address of the incorporator is: Billy D. Hawkins, 5909 Harvest Hill, Ste. 1078, Dallas, Texas 75230. Signed By: DATE: March 12, 1991 Billy D. Hawkins, Incorporator STATE OF TEXAS COUNTY OF DALLAS Before me, a notary public, on this day personally appeared Billy D. Hawkins, known to me to be the person whose name is subscribed to the foregoing document and, being by me first duly sworn, declared that the statements therein contained are true and correct. Given under my hand and seal of office thisday of,A.D. 19. (Notary Seal) Notary Public, State of Texas Sworn to Date,19 Dallas County, Texas My commission expires:,19 Page 2 of 6 CITIZENS CAPITAL CORP. (a developmental stage company) ARTICLES OF AMENDMENT ARTICLE ONE FILED In the Office of the Secretary of State of Texas MAR 3 01992Corporations Section, The name of the corporation is LET US, INC. Charter Number 01185557-00 ARTICLE TWO The following amendment to the Articles of Incorporation was adopted on March 2. 1992. Article I is amended to read: Citizens Capital Corp. ARTICLE THREE The number of shares of the corporation outstanding and entitled to vote at the time of such adoption was 100 common ARTICLE FOUR The number of shares voted for such amendment was 100 common shares. The number of shares voted against such amendment was 0. Before me, a notary public, on this day personally appeared Billy D. Hawkins, known to me to be the person whose name is subscribed to theforegoing document and, being by me first duly sworn, declared that the statement therein contained are true and correct. Billy D. Hawkins, President Notary Public Dallas County, Texas Sworn to Date (Notary Seal) GLORIA E. MARTINEZ NOTARY PUBLIC THE STATE OF TEXAS COMMISSION EXPIRES 3-28-95 Corporate Address:5909 Harvest Hill, Ste. 1078 Dallas, Texas 75230. Page 3 of 6 CERTIFICATE OF AMENDMENT FOR CITIZENS CAPITAL CORP. CHARTER NUMBER01185557 THE UNDERSIGNED AS SECRETARY OF STATE OF THE STATE OF TEXAS HEREBY CERTIFIES THAT THE ATTACHED ARTICLES OF AMENDMENT FOR THE ABOVE NAMEDENTITY HAVE BEEN RECEIVED IN THIS OFFICE AND ARE FOUND TO CONFORM TO LAW. ACCORDINGLY THE UNDERSIGNED, AS SECRETARY OF STATE AND BY VIRTUE OF THE AUTHORITY VESTED IN THE SECRETARY BY LAW HEREBY ISSUES THIS CERTIFICATE OF AMENDMENT. DATED DEC. 23, 1993 EFFECTIVE DEC. 23, 1993 John Hannah Jr., Secretary of State Page 4 of 6 Articles of Amendment ARTICLE ONE The name of the corporation is: Citizens Capital Corp. Charter Number 01185557-00 ARTICLE TWO The following amendment to the Articles of incorporation was adopted on December 1. 1993. The general nature of the amendment is to give the corporation authority to issue,at its discretion, preferred shares and additional common shares. Article 4. is amended to read: The aggregate number of common shares which the corporation shall have authority to issue is 10 million (10,000,000) shares, without par value. The aggregate number of preferred shares which the corporation shall have authority to issue is 2 million (2,000,000) shares, without par value. ARTICLE THREE The number of shares of the corporation outstanding and entitled to vote at the time of such adoption was 100 common shares. ARTICLE FOUR The number of shares voted for such amendment was 100 common shares. The number of shares voted against such amendment was 0. Before me, a notary public, on this day personally appeared Billy D. Hawkins, known to me to be the person whose name is subscribed to the foregoing document and, being by me first duly sworn, declared that the statement therein contained are true and correct. Billy Hawkins, President DATE Sworn to Date: Dallas County, Texas Corporate Address:5909 Harvest Hill, Ste. 1078 Dallas, Texas75230. Page 5 of 6 CERTIFICATE OF AMENDMENT FOR CITIZENS CAPITAL CORP. CHARTER NUMBER01185557 THE UNDERSIGNED, AS SECRETARY OF STATE OF THE STATE OF TEXAS, HEREBY CERTIFIES THAT THE ATTACHED ARTICLES OF AMENDMENT FOR THE ABOVE NAMED ENTITY HAVE BEEN RECEIVED IN THIS OFFICE AND ARE FOUND TO CONFORM TO LAW. ACCORDINGLY THE UNDERSIGNED, AS SECRETARY OF STATE, AND BY VIRTUE OF THE AUTHORITY VESTED IN THE SECRETARY BY LAW, HEREBY ISSUES THIS CERTIFICATE OF AMENDMENT. DATED APR. 27, 1998 EFFECTIVE APR. 27, 1998 ARTICLES OF AMENDMENT ARTICLE ONE The name of the corporation is Citizens Capital Corp. Charter Number .01185557-00 ARTICLE TWO FILED in the Office of the Secretary of State of Texas APR 2 71998 Corporations Section The following amendment to the Articles of Incorporation was adopted on April 1. 1998. The general nature of this amendment is to increase the number of common shares authorized for issuance. Article 4 is amended to read: The aggregate number of common shares which the corporation shall have authority to issue is:' 100 million (100.000.000) shares, without par value. ARTICLE THREE The number of shares of the corporation outstanding and entitled to vote at the time of such adoption was 8,500,000 common shares. ARTICLE FOUR The number of shares voted for such amendment was 8,500.000 common shares. The number of shares voted against such amendment was 0. Before me, a notary public, on this day personally appeared Billy D. Hawkins. known to me to be the person whose name is subscribed to the foregoing document and, being by me first duly sworn, declared that the statement therein contained are true and correct. Billy D. Hawkins, President Date: Tina M. Harrison, Notary Public sworn to Date Dallas County, Texas (Notary Seal) TINA M. HARRISON NOTARY PUBLIC STATE OF TEXAS My Comm. Exp. 02-10-02 Corporate Address: 5909 Harvest Hill, Ste. 1078 Dallas. Texas 75230. Page 1 of 6
